Case: 14-11492     Date Filed: 09/03/2014   Page: 1 of 7


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11492
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 6:12-cv-01720-JA-KRS

WILLIAM KEVIN SHORT,
                                                           Plaintiff-Appellant,

                                     versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                            Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 3, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

     William Short appeals the district court’s order affirming the Social Security

Commissioner’s (“Commissioner”) denial of his application for disability
              Case: 14-11492    Date Filed: 09/03/2014   Page: 2 of 7


insurance benefits and supplemental security income, 42 U.S.C. §§ 405(g),

1383(c)(3) . In denying his applications, the Administrative Law Judge (“ALJ”),

found that Short could work a full eight-hour day by alternating between sitting

and standing and could do routine, uncomplicated light work. In making these

findings, the ALJ in effect rejected the opinions of Short’s treating physician, Dr.

Robert Martin, who opined that (1) Short could only work six hours in an eight-

hour work day and (2) Short frequently experienced headaches severe enough to

interfere with the attention and concentration needed to perform even simple tasks.

On appeal, Short argues that the ALJ failed to apply the appropriate legal standard

to Dr. Martin’s opinions, because the ALJ failed to articulate good cause as to why

she did not accord those opinions substantial weight. After thorough review, we

vacate and remand for the ALJ to state with particularity the weight given to Dr.

Martin’s opinions and the reasons for that weight.

      In a social security case, we review the agency’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).

Substantial evidence is defined as relevant evidence that a reasonable person would

accept as adequate to support a conclusion. Miles v. Chater, 84 F.3d 1397, 1400

(11th Cir. 1996). There is no presumption that the agency followed the appropriate




                                         2
              Case: 14-11492     Date Filed: 09/03/2014   Page: 3 of 7


legal standards in deciding a claim for benefits or that the legal conclusions

reached were valid. Id.

      The Social Security regulations outline a five-step process used to determine

whether a claimant is disabled: (1) whether the claimant is currently engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment or

combination of impairments; (3) whether the impairment meets or equals the

severity of the specified impairments in the Listing of Impairments; (4) whether,

based on a residual functional capacity (“RFC”) assessment, the claimant can

perform any of his past relevant work despite the impairment; and (5) whether

there are significant numbers of jobs in the national economy that the claimant can

perform, given the claimant’s RFC, age, education, and work experience. See

Phillips v. Barnhart, 357 F.3d 1232, 1237-39 (11th Cir. 2004); 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 416.920(a)(1), (4)(i)-(v). If an ALJ finds a claimant disabled

or not disabled at any given step, the ALJ does not proceed to the next step. 20

C.F.R. § 416.920(a)(4).

      The RFC is an assessment, based upon all relevant evidence, of a claimant’s

remaining ability to do work despite his impairments. Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). When determining a claimant’s RFC, the ALJ must

give the opinion of a treating physician “substantial or considerable weight unless

good cause is shown to the contrary.” Phillips, 357 F.3d at 1240 (quotation


                                         3
              Case: 14-11492     Date Filed: 09/03/2014   Page: 4 of 7


omitted). Good cause exists when the: (1) treating physician’s opinion is not

bolstered by the evidence; (2) evidence supports a contrary finding; or (3) treating

physician’s opinion is conclusory or inconsistent with the doctor’s own medical

records. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

If the ALJ disregards or accords less weight to the opinion of a treating physician,

the ALJ must clearly articulate the reasons for according that opinion less weight,

and the failure to do so is reversible. Lewis, 125 F.3d at 1440.

      Without a statement of the weight given to the opinion and the reasons for

that weight, it is impossible for a reviewing court to determine if the ultimate

decision on the merits of the claim is rational and supported by substantial

evidence. Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). Therefore,

when the ALJ fails to “state with at least some measure of clarity the grounds for

[the] decision,” we will decline to affirm “simply because some rationale might

have supported the ALJ’s conclusion.” Owens v. Heckler, 748 F.2d 1511, 1516

(11th Cir. 1984). In such a situation, “to say that [the ALJ’s] decision is supported

by substantial evidence approaches an abdication of [our] duty to scrutinize the

record as a whole to determine whether the conclusions reached are rational.”

Cowart, 662 F.2d at 735 (citation and quotation omitted).

      Here, the record reveals that the ALJ failed to articulate specific reasons for

declining to give Dr. Martin’s opinion controlling weight. The ALJ provided only


                                          4
               Case: 14-11492    Date Filed: 09/03/2014   Page: 5 of 7


that she accorded “weight” to Dr. Martin’s opinion. While the ALJ did not say

whether she accorded Dr. Martin’s opinion substantial and considerable weight or

a lesser amount, it is apparent that the ALJ accorded less than substantial weight to

Dr. Martin’s opinion that Short could only stand and/or walk for 2 hours and could

sit for 4 hours in an eight hour workday, since Short’s RFC contained a contrary

finding. Additionally, the ALJ appeared to reject Dr. Martin’s opinion that Short’s

headaches would interfere with the attention and concentration needed to perform

simple work tasks.

      To the extent the Commissioner identifies one “articulated” reason that the

ALJ did not accord Dr. Martin’s opinion controlling weight -- which actually

appears to be an articulated reason for crediting Dr. Martin’s opinion that Short’s

concussion was resolved -- we are unpersuaded. Indeed, it is not clear from the

ALJ’s decision that this was a clearly articulated reason for discrediting other

opinions that Dr. Martin set forth in the RFC Questionnaire.

      We are also unconvinced by the Commissioner’s argument that substantial

evidence in the form of opinions of medical doctors, benign medical findings, and

Short’s own statements, support the ALJ’s findings. This argument presupposes

that the ALJ rejected Dr. Martin’s opinions based on that specific evidence

(opinions of medical doctors, benign medical findings, and Short’s own

statements).   Yet, as we’ve explained, because the ALJ did not state why she


                                         5
              Case: 14-11492    Date Filed: 09/03/2014   Page: 6 of 7


rejected Dr. Martin’s opinions, we do not know the basis and cannot determine

whether it is supported by substantial evidence. Cowart, 662 F.2d at 735.

      Finally, we reject the Commissioner’s argument that requiring more detail

from the ALJ would go beyond our precedent. To begin with, several of the cases

the Commissioner cites do not address the threshold requirement that the ALJ state

with particularity the weight accorded to a treating physician’s opinion.     See

Sharfarz v. Bowen, 825 F.2d 278, 279-80 (11th Cir. 1987); Elam v. Railroad

Retirement Bd., 921 F.2d 1210, 1215 (11th Cir. 1991). Moreover, requiring the

ALJ to explain why she did not accord controlling weight to Dr. Martin’s two

opinions fits squarely within the holding of Winschel.       There, the ALJ only

referenced the treating physician, but did not mention the physician’s medical

opinion or give that opinion considerable weight. 631 F.3d at 1179. We found

that, without clearly articulated grounds for rejecting the opinion, we could not

determine whether the ALJ’s conclusions were rational and supported by

substantial evidence. Id. Here, because the ALJ did not articulate grounds for

rejecting Dr. Martin’s opinions, we encounter the same issue we did in Winschel.

      In short, without a clear articulation of the reasons the ALJ rejected Dr.

Martin’s opinion, it is impossible on review to determine whether the ultimate

decision was rational and supported by substantial evidence. Cowart, 662 F.2d at




                                        6
              Case: 14-11492    Date Filed: 09/03/2014   Page: 7 of 7


735. Accordingly, this case is remanded for the ALJ to state with particularity the

weight given to Dr. Martin’s opinion and the reasons for that weight.

      VACATED AND REMANDED.




                                         7